PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/736,498
Filing Date: 14 Dec 2017
Appellant(s): BONACCORSO, DAVIDE



__________________
Michael J. Balconi-Lamica (Reg. No. 34,291)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US Patent 7,975,874).

(2) Response to Argument
	Appellant has argued (see pages 17-18 of the Appeal Brief) that Scott fails to disclose the claim limitation of a “resiliently deformable second retention element” (emphasis added) as claimed.  Specifically, Appellant has argued the following: 
[T]he “locking pin 31” of Scott that is “axially movably carried within channel 26” cannot reasonably be interpreted to be a “resiliently deformable second retention element” that itself is resiliently deformed. In other words, the locking pin 31 of Scott is a rigid pin that is not resiliently deformable by itself, but additionally requires a separate biasing spring (34), front and rear locking pin supports (36a, 35), a thumb slide (29), and a thumb slide base (30) coupled to the locking pin in order to perform a locking function.

	In response, Examiner notes that the “resiliently deformable second retention element” of Scott has been interpreted in the rejection to include the combination of both the locking pin (31) and the locking pin biasing spring (34), as was set forth in the prior art rejection of claim 1 on pages 3-44 of the Final Rejection mailed 09 March 2021, which stated that:
Re Claim 1:  Scott discloses a detachable coupling arrangement …
second retention element (31) is configured so that it engages the lower surface, as the male portion (20) is received in the female portion (60) in the upward direction below the stop element, to resiliently deform (at spring 34) the second retention element (31) so that it locates up and over the lower surface of the first retention element and abuts against the retention surface (at hole 66) for preventing movement of the male portion relative to the female portion in the downward direction below the retention surface when the female portion is coupled to the male portion (see Fig. 11). [emphasis added]

	Accordingly, the second retention element (pin 31 and spring 34) of Scott can be reasonably interpreted to be “resiliently deformable” since the spring 34 is clearly resiliently deformable and constitutes part of the second retention element.
	This was further made clear in the Advisory Action mailed 14 May 2021, which provided the following explanation:
Further, Examiner notes that, in the prior art rejection, the “resiliently deformable second retention element” is constituted by the locking pin (31) in combination with the locking pin biasing spring (34).  It is clear from the prior art rejection that the biasing spring (34) provides the “resiliently deformable” aspect of the claim limitation and satisfies the functional requirements of the resilience of the “second retention element” of the claim. [emphasis added]

Examiner further notes that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Appellant’s arguments appear to imply that the “resiliently deformable second retention element” must comprise a single-piece element that itself is resiliently deformable.  However, there is nothing in the claims to require this narrow interpretation of the “second retention element”.  As such, there is nothing in the claims to preclude the interpretation that the “second retention element” can be comprised of a combination of elements (in this case, the combination of the locking pin 32 and the biasing spring 34).  Examiner further points out that the claim does not specify any particular kind or Scott is axially movable is irrelevant to the scope of the claim. 
To further illustrate the Examiner’s position, an annotated Fig. 4 of Scott is provided below, which shows that the “second retention element” of Scott is comprised of the locking pin (31), and the locking pin biasing spring (34).  It is the spring 34 that provides the spring-loaded action of the locking pin (31) and allows it to be locked to the locking pin hole (66) in the interconnected configuration (see Fig. 11).

    PNG
    media_image2.png
    495
    665
    media_image2.png
    Greyscale

In addition, as was discussed in the Advisory Action mailed 14 May 2021, Examiner notes that the female portion (60) of Scott does in fact disclose each of the required limitations of the claimed “female portion”, as discussed in the prior art rejection set forth in the Final Scott is shown below:

    PNG
    media_image3.png
    334
    603
    media_image3.png
    Greyscale

	For at least these reasons, Appellant’s arguments related to independent claim 1 are not persuasive.  Appellant has not offered any further arguments related to claims 2-15, which either depend directly from claim 1 or require all the limitations of claim 1.  Accordingly, all claims stand or fall with claim 1.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
Conferees:
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678  
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.